Citation Nr: 0801028	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  06-35 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty in the 
United States Navy  from November 1942 to September 1945; and 
in the United States Air Force from January 1947 to March 
1964 and from July 1967 to June 1969.  These matters are 
before the Board of Veterans' Appeals on appeal from 
September 2005 and October 2006 rating decisions by the 
Denver, Colorado Department of Veterans Affairs (VA) Regional 
Office (RO).  In November 2007, a videoconference hearing was 
held before the undersigned.  A transcript of that hearing is 
associated with the claims file.  At the hearing the veteran 
was granted a sixty day abeyance period for submission of 
additional evidence.  No additional evidence was received 
during that period.  Pursuant to 38 U.S.C.A. § 7107(a) (West 
2002 & Supp. 2006) and 38 C.F.R. § 20.900(c) (2007), the 
Board has advanced the case on the docket.

The issue of entitlement to a rating in excess of 20 percent 
for bilateral hearing loss is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if any action on his part is 
required.


FINDING OF FACT

Tinnitus was not manifested in service, and is not shown to 
be related to the veteran's service. 


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a May 2006 letter, the appellant was advised of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letter informed the appellant that he should submit any 
medical evidence pertinent to his claim.  The letter also 
provided notice regarding ratings and effective dates of 
awards.  All VCAA notice was provided before the initial 
adjudication in this matter.  

The veteran's service medical records (SMRs) are associated 
with his claims file, as are VA and pertinent private 
treatment records.  The RO arranged for an audiological 
evaluation of the veteran.  He has not identified any 
pertinent records that remain outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of this claim.

II.  Factual Background

The veteran's SMR's do not contain any mention of complaints 
or diagnosis of tinnitus.

In a February 2005 private audiological report, it was noted 
that the veteran did not have tinnitus.

VA medical records from July 2005 to April 2007 include the 
report of a July 2005 VA audiological evaluation, at which 
time the veteran denied tinnitus.  

On June 2006 VA examination, the veteran described his 
tinnitus as intermittent, bilateral buzzing sound that began 
two to three years prior.  The examiner noted that the 
tinnitus described by the veteran was significant enough to 
warrant a diagnosis of tinnitus.  He opined: 

"Due to the [veteran's] reported recent onset of 
tinnitus (he reported "no" tinnitus at the last exam), 
it is my opinion that it is not at least as likely as 
not that the [veteran's] tinnitus is due in part to his 
period in the service". 

At the November 2007 videoconference hearing, the veteran and 
his representative stated that they would submit a nexus 
opinion regarding the veteran's tinnitus and its relation to 
his active service.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

It is not in dispute that the veteran now has tinnitus as 
such was noted on June 2006 VA examination.  What he must 
still show to establish service connection for his tinnitus 
is that the disability is related to his active service.

Significantly, the veteran's service medical records, 
including his service separation examination report contain 
no mention of tinnitus.  Consequently, service connection for 
tinnitus on the basis that such disability became manifest in 
service and persisted, is not warranted.  

No medical professional has opined that the veteran's 
tinnitus might be related to his service.  The only 
competent, medical, evidence that specifically addresses this 
matter (an audiologist's report of June 2006) is to the 
effect that the current tinnitus is unrelated to the 
veteran's service.  There is no competent evidence to the 
contrary (as was noted, the veteran was granted additional 
time to submit such evidence, and has not done so).

Significantly also, a lengthy time interval between service 
and the earliest postservice clinical documentation of a 
disability for which service connection is sought (here some 
37 years) is, of itself, a factor for consideration against a 
finding of service connection for such disability.  See 
Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  
Although the veteran recently has alleged that his tinnitus 
was manifested in service and persisted, he previously 
(February 2005 private audiological evaluation and on July 
2005 VA audiological evaluation) denied tinnitus.  
Consequently, his more recent accounts of a long-standing 
history of tinnitus are not credible.
Regardless, because the veteran is a layperson, his own 
belief that his tinnitus is related to noise trauma in 
service is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As the only 
competent (medical) evidence in the matter of a nexus between 
the veteran's tinnitus and his service is against the 
existence of such relationship, the preponderance of the 
evidence is against this claim.  Accordingly, it must be 
denied.  


ORDER

Service connection for tinnitus is denied.


REMAND

At the November 2007 videoconference hearing, the veteran 
testified that his bilateral hearing loss has increased in 
severity since his last VA examination (in June 2006).  While 
the case has been advanced on the docket and delay obviously 
will ensue (in light of the allegation of increased severity 
of disability, and because the current record does not 
provide an evidentiary basis for increase, a remand for 
another VA examination is indicated.

Finally, it is noteworthy that, as this appeal is from the 
initial rating assigned with the award of service connection, 
staged ratings are for consideration.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for a VA 
audiological evaluation of the veteran 
(with audiometric studies) to determine 
the current severity of his bilateral 
hearing loss disability.

2.  The RO should then readjudicate the 
claim (to include consideration of the 
possibility of "staged" ratings, if 
indicated).  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


